Summary Prospectus Supplement March 19, 2013 Putnam Absolute Return 100 Fund Summary Prospectus dated February 28, 2013 The table under the sub-section Shareholder fees in the section Fees and expenses is deleted in its entirety and replaced with the following: Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge (load) (as Maximum sales a percentage of charge (load) imposed original purchase on purchases (as a price or redemption percentage of offering proceeds, whichever is Share class price) lower) Class A 1.00% 1.00%* Class B NONE 1.00%** Class C NONE 1.00%*** Class M 0.75% 0.30%* Class R NONE NONE Class R5 NONE NONE Class R6 NONE NONE Class Y NONE NONE 280678 - 3/13
